     Case 2:20-cv-01946-APG-NJK Document 11
                                         12 Filed 11/16/20
                                                  11/17/20 Page 1 of 2




 1   KAEMPFER CROWELL
     Robert McCoy, No. 9121
 2   1980 Festival Plaza Drive, Suite 650
     Las Vegas, Nevada 89135
 3   Telephone: (702) 792-7000
     Facsimile: (702) 796-7181
 4   Email: rmccoy@kcnvlaw.com

 5   Attorneys for Defendant American Express
     National Bank
 6
 7                        UNITED STATES DISTRICT COURT

 8                                   DISTRICT OF NEVADA

 9   YEHUDA IZMAGRISTO,                       Case No. 2:20-cv-01946-APG-NJK

10                      Plaintiff,

11   vs.                                      STIPULATION AND ORDER TO
                                              EXTEND DEADLINE TO RESPOND
12   EXPERIAN INFORMATION                     TO COMPLAINT
     SOLUTIONS, INC.; AMERICAN
13   EXPRESS COMPANY,                         (FIRST REQUEST)

14                      Defendants.

15
16               Plaintiff Yehuda Izmagristo and American Express National Bank

17   (“Amex”), erroneously sued as American Express Company, stipulate that the

18   deadline for Amex to respond to the complaint (ECF No. 1) be extended from

19   November 13, 2020 until December 11, 2020. This is the first extension sought in

20   connection with this deadline and is requested to permit the recently hired counsel

21
22
23
24

     2678211_1                                                                 Page 1 of 2
     Case 2:20-cv-01946-APG-NJK Document 11
                                         12 Filed 11/16/20
                                                  11/17/20 Page 2 of 2




 1   for Amex sufficient time to investigate the allegations in the complaint and prepare

 2   Amex’s response.

 3   THE LAW OFFICES OF                          KAEMPFER CROWELL
     ROBERT M. TZALL
 4
     /s/ Robert M. Tzall
 5   Robert M. Tzall, No. 13412                  Robert McCoy,
                                                 Robert McCoy No No. 9121
     2551 North Green Valley Parkway             1980 Festival Plaza Drive, Suite 650
 6   Building C, Suite 303                       Las Vegas, Nevada 89135
     Henderson, Nevada 89014
 7                                               Attorney for Defendant American
     Attorney for Plaintiff Yehuda               Express National Bank
 8   Izmagristo
 9                                        ORDER
10
                 IT IS SO ORDERED.
11
                                     _______________________________________
12                                   UNITED    STATES
                                     United States      DISTRICT
                                                   Magistrate Judge COURT JUDGE

13                                          November 17, 2020
                                     DATED: _______________________________

14
15
16
17

18
19
20
21
22
23
24

     2678211_1                                                                  Page 2 of 2
